DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on April 27th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on April 27th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 7, with respect to the rejections of claim 1-7 and 10-15 under double patenting have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant's arguments, see pgs. 7-8, with respect to the rejections of claims 1, 2 5-12 have been considered and the rejections has been withdrawn because all claims has been canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (Pub. No.: US 2007/0235763 A1), hereinafter as Doyle.

    PNG
    media_image1.png
    509
    926
    media_image1.png
    Greyscale

Regarding claim 21, Doyle discloses a semiconductor device in Fig. 3F, comprising: two adjacent fins (two adjacent fin 105) (see [0031]), each fin comprising: a top channel portion (upper portion 115) comprising a first channel material (SiGe) (see [0025]); a middle portion (upper portion of the lower portion 110) comprising a material different from the first channel material (comprising Silicon) (see [0025] and [0030]); and a bottom substrate portion comprising a same material as an underlying substrate (substrate 107 comprising Silicon), the same material being different from the first channel material (see [0025]); an isolation dielectric layer (STI 130) disposed between 
Regarding claim 27, Doyle discloses the semiconductor device of claim 21, further comprising an oxide layer (liner of oxide not shown) between the bottom substrate portion of the two adjacent fins and the isolation dielectric layer (see Fig. 3F and [0028]).
Regarding claim 28, Doyle discloses the semiconductor device of claim 21, wherein the gate dielectric layer contacts the oxide layer (the liner of oxide is part of STI regions 130) (see Fig. 3F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Pub. No.: US 2007/0235763 A1), hereinafter as Doyle as applied to claim 21 above, and further in view of Sung et al. (Pub. No.: US 2017/0053835 A1), hereinafter as Sung.
Regarding claim 23, Doyle discloses the semiconductor device of claim 21, but fails to disclose wherein a bottom surface of the top channel portion of each of the fins of the two adjacent fins is narrower than a top surface of the bottom substrate portion of each of the fins of the two adjacent fins.
Sung discloses a semiconductor devices in Fig. 2Q comprising wherein a bottom surface of a top channel portion (bottom of layer 104) of each of fins of two adjacent fins is narrower than a top surface of the bottom substrate portion (top surface of bottom portion of lower portion 121) of each of the fins of the two adjacent fins (see [0035] and [0043-0044]). 
The upper portion 115 of Doyle being modified as same as the bottom of layer 104 of Sung for being narrower than the top surface of the lower portion of lower portion 110 od Doyle as recited in claim 23.
.

      Allowable Subject Matter
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein a bottom surface of the top channel portion of each of the fins of the two adjacent fins is wider than a top surface of the bottom substrate portion of each of the fins of the two adjacent fins as recited in claim 23; wherein a top surface of the isolation dielectric layer extends farther vertically from the underlying substrate than a top surface of the bottom substrate portion of each of the fins of the two adjacent fins as recited in claim 24; further comprising a third fin adjacent to one of the two adjacent fins, the third fin comprising: a top channel portion comprising a second channel material that is different from the first channel material, a middle portion, and a bottom substrate portion comprising the same 
Claims 30-38 are allowed over prior art of record. 
The following is an examiner's statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the top channel portion of a second fin of the two adjacent fins comprises a second channel material, the second channel material being different from the first channel material, a middle portion comprising a material different from at least one of the first channel material or the second channel material as recited in claim 30. Claims 31-38 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG B NGUYEN/Primary Examiner, Art Unit 2818